Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
 	The subject matter of all claims is allowable over the prior art of record because all prior arts fail to teach or suggest a method or an apparatus for performing at least one intra-frequency radio measurement on at least one carrier frequency f1 in a first set of time resources and at least one inter-frequency radio measurement on at least one carrier frequency f2 in a second set of time resources, wherein at least one of f1 and f2 is operating under a flexible frame structure, by: obtaining the first set of time resources associated with the intra-frequency radio measurement, obtaining the second set of time resources associated with the inter-frequency radio measurement, determining a priority of the inter-frequency radio measurement with respect to the intra-frequency radio measurement based on an amount of overlap between the first and the second sets of time resources, wherein determining the priority is according to the formula: the priority is equal to a first priority when the amount of overlap is below a threshold and the priority is equal to a second priority when the amount of overlap is equal to or greater than the threshold, and performing at least one of the intra-frequency and the inter-frequency radio measurements using the determined priority in an overlapping time resource.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465